PER CURIAM.
This action was brought in a justice court to recover $70, claimed to be due as the balance of the agreed purchase price of certain horses. The plaintiff recovered judgment, and the. defendant appealed to the district court on questions of law and fact. The trial in the district court resulted in a verdict in favor of the defendant for ten dollars on a counterclaim. The appeal is from an order denying the plaintiff’s motion for judgment in his favor notwithstanding the verdict or for a new trial. No assignments of error are made in this court, and we might very well decline to consider *525any of the questions discussed in the briefs. The appellant has treated the reasons assigned in the motion heard in the trial court as though they were assigned in this court, and the respondent has not called attention to the irregularity.
The court submitted to the jury the questions whether there was a delivery and acceptance of the horses, and, if there was not an acceptance, the amount which the defendant was entitled to recover on the counterclaim. The verdict was sustained by the evidence, and the order of the trial court is therefore affirmed.